         Case 1:19-cr-00795-SHS Document 271 Filed 03/22/21 Page 1 of 2




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                     888 GRAND CONCOURSE, SUITE 1H
                                                     BRONX, NEW YORK 10451
                                                     (718) 293-4900 FAX (718) 618-0140
                                                     www.klugerlawfirm.com

                                                     March 22, 2021

By ECF
Honorable Sidney H. Stein
United States District Judge
Southern District of New York
                                                               MEMO ENDORSED
500 Pearl Street
New York, NY 10007

               Re:     United States v. Omar Baez
                       19 Cr. 795 (SHS)

Dear Judge Stein:

       I represent Omar Baez in this matter. On August 26, 2020, Mr. Baez appeared before
your Honor and pled guilty to Count Two of the above-captioned indictment charging him with
using and carrying a firearm during and in relation to a drug trafficking crime in violation of 18
U.S.C. § 924(c)(1)(A)(i). He is currently scheduled to be sentenced on April 2, 2021 at 11:00
a.m. For the reasons below, the defense writes now to respectfully request that sentencing be
adjourned to May 5, 2021 at 11:00 a.m.

       To be fair, the defense sentencing submission is already past due. However, due to
unanticipated issues caused by the current COVID-19 pandemic, the defense has not yet finished
its submission and was already in the process of seeking a short adjournment. However, the
Court has indicated its availability to sentence Mr. Baez in person, which is certainly the
defense s preference. That being the case, for health and vaccination reasons, defense counsel
would prefer that in-person proceedings occur in early May, rather than April, 2021.

      AUSA Frank J. Balsamello consents to this request on behalf of the Government.



                                                     Respectfully Submitted,

                                                     /s/
                                                     Matthew J. Kluger, Esq.
       Case 1:19-cr-00795-SHS Document 271 Filed 03/22/21 Page 2 of 2




cc:   AUSA Frank J. Balsamello
      AUSA Adam S. Hobson


The sentencing is adjourned to May 5, 2021, at 11:00 a.m., in Courtroom 23A. The
defendant's sentencing submission is due by April 21, the government's submission is
due by April 28.

Dated: New York, New York
       March 22, 2021
